         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 1 of 20



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION


Tony K. McDonald, Joshua B. Hammer, and Mark S.
Pulliam,
                                                     Plaintiffs,

v.

Joe K. Longley, Randall O. Sorrels, G. Thomas Vick, Jr.,
Laura Gibson, Jerry C. Alexander, Christy Amuny, Jeff
Chandler, Alison W. Colvin, Derek Cook, Robert D.
Crain, Alistair B. Dawson, Leslie W. Dippel, Michael
Dokupil, Estrella Escobar, Victor Flores, Jarrod T.                FIRST AMENDED
Foerster, John Charles Ginn, Shari Goldsberry, Marc E.             COMPLAINT
Gravely, August W. Harris III, Angelica Hernandez, Joe
“Rice” Horkey, Jr., Wendy-Adele Humphrey, Sarah                    Civil Action No. 1:19-cv-00219-LY
Clower Keathley, Neil D. Kelly, David C. Kent, Aldo D.
Lopez, Robert E. McKnight, Jr., Rudolph K. Metayer,
Stephen J. Naylor, Christopher Oddo, Amie S. Peace, Sally
Pretorius, Curtis Pritchard, Baili B. Rhodes, Lisa S.
Richardson, Fidel Rodriguez, Jr., Carmen M. Roe, Gregory
W. Sampson, Alan E. Sims, Dinesh H. Singhal, K. Nicole
Voyles, Bradley C. Weber, Amy Welborn, James Wester,
and James C. Woo, in their official capacities as Members
of the Board of Directors of the State Bar of Texas; Seana
Willing, in her official capacity as Chief Disciplinary
Counsel of the State Bar of Texas; and Pablo Javier
Almaguer, Noelle M. Reed, John Neal, Bruce Ashworth,
Gena Bunn, Magali Suarez Candler, Teresa Acosta, Dave
Obergfell, William Skrobarczyk, Vance Goss, Javier S.
Vera, and Sheri Roach Brosier, in their official capacities as
Members of the Commission for Lawyer Discipline of the
State Bar of Texas,
                                                   Defendants.
            Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 2 of 20



       Plaintiffs Tony K. McDonald, Joshua B. Hammer, and Mark S. Pulliam bring this

action against Defendants for declaratory and injunctive relief and allege as follows.

                                      INTRODUCTION

       1.      This action seeks declaratory and injunctive relief to remedy unconstitutional

coerced speech and association. In order to practice law in Texas, the State requires attorneys

to join, associate with, and pay dues to the State Bar of Texas. This scheme violates the First

Amendment for several independent reasons.

       2.      First, under Janus v. AFSCME, 138 S. Ct. 2448 (2018), it violates the First

Amendment to compel Plaintiffs and other attorneys to associate with and financially support

the State Bar in order to engage in their chosen profession. There is no compelling government

interest that could justify this coerced association; indeed, approximately 20 States regulate

attorneys directly without forcing them to join a state bar, and there is no indication that

attorneys are insufficiently regulated in those jurisdictions.

       3.      Second, even if Plaintiffs can be compelled to join and support the State Bar for

limited regulatory purposes, the Bar engages in numerous activities beyond its regulatory

functions that are inherently political or ideological. For example, the State Bar: (1) engages in

numerous “diversity” initiatives based on attorneys’ race, gender, and sexual orientation; (2)

promotes “access to justice” initiatives that, for example, seek to prevent the deportation of

individuals who entered the United States without authorization through the southern border;

(3) imposes a $65 “legal services fee” on certain attorneys in private practice to fund legal aid

programs; and (4) operates a legislative program that drafts and advocates for the passage of

legislation. There is no compelling interest that can justify coercing Texas attorneys to fund


                                               -2-
            Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 3 of 20



these activities as a condition of engaging in their profession. If the Bar believes these political

and ideological activities are worth pursuing, it can fund them through voluntary contributions

or seek direct appropriations from the State’s general fund.

       4.      Third, assuming the State Bar can use coerced fees for limited regulatory

purposes, its procedures for allowing members to opt-out of political and ideological activities

are woefully inadequate. Under Knox v. Service Employees Union, 567 U.S. 298 (2012), an

organization that collects compelled dues must require members to opt-in to supporting

political and ideological causes, rather than charging everyone the fee by default and expecting

them to opt-out. In direct contravention of this rule, the Bar puts the burden on members to

pursue an elaborate administrative process in order to identify political activities and seek a

refund of the pro rata share of the member’s fees that were used for such activities. In addition,

the Bar does not have an adequate appeals process for chargeability determinations and fails

to provide a sufficient breakdown of its spending.

                              JURISDICTION AND VENUE

       5.      This action arises under the First and Fourteenth Amendments to the United

States Constitution and is brought pursuant to 42 U.S.C. § 1983.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       7.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because at least one

of the defendants resides in this district and all defendants reside in the State of Texas.

                                            PARTIES

       8.      Plaintiffs Tony K. McDonald and Joshua B. Hammer are attorneys licensed to

practice law in Texas and active members of the State Bar of Texas. In order to engage in their


                                               -3-
            Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 4 of 20



chosen profession, Texas law requires Plaintiffs to join, associate with, and pay dues to the

State Bar.

       9.      Plaintiff Mark S. Pulliam is an inactive member of the State Bar. He does not

currently practice law in Texas but may wish to do so in the future. Although he is on inactive

status, Mr. Pulliam is required to associate with, and pay dues to, the State Bar in order to

preserve his ability to practice law in Texas in the future.

       10.     Defendant Joe K. Longley is the President of the State Bar and a member of

the State Bar Board of Directors.

       11.     Defendant Randall O. Sorrels is the President-Elect of the State Bar and a

member of the State Bar Board of Directors.

       12.     Defendant G. Thomas Vick, Jr. is the Immediate Past President of the State Bar

and a member of the State Bar Board of Directors.

       13.     Defendant Laura Gibson is a member of the State Bar Board of Directors and

Chair of the Board.

       14.     Defendants Jerry C. Alexander, Christy Amuny, Jeff Chandler, Alison W.

Colvin, Derek Cook, Robert D. Crain, Alistair B. Dawson, Leslie W. Dippel, Michael Dokupil,

Estrella Escobar, Victor Flores, Jarrod T. Foerster, John Charles Ginn, Shari Goldsberry, Marc

E. Gravely, August W. Harris III, Angelica Hernandez, Joe “Rice” Horkey, Jr., Wendy-Adele

Humphrey, Sarah Clower Keathley, Neil D. Kelly, David C. Kent, Aldo D. Lopez, Robert E.

McKnight, Jr., Rudolph K. Metayer, Stephen J. Naylor, Christopher Oddo, Amie S. Peace,

Sally Pretorius, Curtis Pritchard, Baili B. Rhodes, Lisa S. Richardson, Fidel Rodriguez, Jr.,

Carmen M. Roe, Gregory W. Sampson, Alan E. Sims, Dinesh H. Singhal, K. Nicole Voyles,


                                               -4-
          Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 5 of 20



Bradley C. Weber, Amy Welborn, James Wester, and James C. Woo are members of the State

Bar Board of Directors.

       15.     As members of the State Bar Board of Directors, Defendants have

responsibility for the implementation and enforcement of the statutes and policies challenged

herein. See Tex. Gov’t Code § 81.020(a) (“The governing body of the state bar is the board of

directors.”). The members of the Board are sued in their official capacities.

       16.     Defendant Seana Willing is Chief Disciplinary Counsel of the State Bar, sued in

her official capacity.

       17.     The Chief Disciplinary Counsel of the State Bar serves as “administrator of the

state bar’s grievance procedure[s].” Tex. Gov’t Code § 81.076(g). She, in conjunction with the

Commission on Lawyer Discipline and Board of Directors, enforces all dues, fees, and

associational requirements challenged in this suit.

       18.     Defendant Pablo Javier Almaguer is Chair of the State Bar Commission for

Lawyer Discipline, sued in his official capacity.

       19.     Defendants Noelle M. Reed, John Neal, Bruce Ashworth, Gena Bunn, Magali

Suarez Candler, Teresa Acosta, Dave Obergfell, William Skrobarczyk, Vance Goss, Javier S.

Vera, and Sheri Roach Brosier are members of the State Bar Commission for Lawyer

Discipline, sued in their official capacities.

       20.     The Members of the State Bar Commission for Lawyer Discipline share

responsibility for enforcing the statutes and procedures challenged herein. See Tex. Gov’t Code

§ 81.071 (“Each attorney admitted to practice in this state and each attorney specially admitted

by a court of this state for a particular proceeding is subject to the disciplinary and disability


                                                 -5-
          Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 6 of 20



jurisdiction of the supreme court and the Commission for Lawyer Discipline, a committee of

the state bar.”). The Members of the Commission for Lawyer Discipline also select the Bar’s

Chief Disciplinary Counsel in conjunction with the Board of Directors. Tex. Gov’t Code §

81.076(g).

       21.     Defendants were at all relevant times acting under color of state law in

implementing the statutes and policies challenged herein.

                                 STATEMENT OF FACTS

I.     The Right To Be Free From Compelled Speech and Association.

       22.     The First Amendment, made applicable to the States by the Fourteenth

Amendment, prohibits abridgment of the freedom of speech. That right “includes both the

right to speak freely and the right to refrain from speaking at all.” Wooley v. Maynard, 430 U.S.

705, 714 (1977). “The right to eschew association for expressive purposes is likewise

protected.” Janus v. AFSCME, 138 S. Ct. 2448, 2463 (2018) (citing Roberts v. United States Jaycees,

468 U.S. 609, 623 (1984)).

       23.     When speech or association is compelled, significant “damage is done” because

“individuals are coerced into betraying their convictions.” Janus, 138 S. Ct. at 2464; see also id.

(“Forcing free and independent individuals to endorse ideas they find objectionable is always

demeaning….”).

       24.     The Supreme Court has long recognized that compelled association with a state

bar imposes a significant burden on attorneys’ First Amendment rights. Even before Janus, the

Court had held that mandatory state bar associations may not use compelled dues for

“activities of an ideological nature” that extend beyond “the State’s interest in regulating the


                                               -6-
            Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 7 of 20



legal profession and improving the quality of legal services.” Keller v. State Bar of California, 496

U.S. 1, 13-14 (1990).

       25.     Under Knox v. Service Employees International Union, 567 U.S. 298 (2012), an

organization that collects compelled dues must adopt procedures under which members opt-

in to supporting political and ideological causes, rather than charging everyone the fee by

default and expecting objectors to opt-out.

II.    Attorneys’ Compelled Association With The Texas State Bar And Compelled
       Funding Of Political And Ideological Activities.

       26.     The State Bar of Texas is a public corporation and an administrative agency of

the judicial department, operating under the administrative control of the Supreme Court of

Texas. See Tex. Gov’t Code § 81.011.

       27.     The State Bar describes its mission as being “to support the administration of

the legal system, assure all citizens equal access to justice, foster high standards of ethical

conduct for lawyers, enable its members to better serve their clients and the public, educate

the public about the rule of law, and promote diversity in the administration of justice and the

practice of law.”

       28.     Individuals who wish to practice law in Texas are compelled to join the State

Bar in order to engage in their profession. See Tex. Gov’t Code § 81.051(b) (“Each person

licensed to practice law in this state shall, not later than the 10th day after the person’s

admission to practice, enroll in the state bar by registering with the clerk of the supreme

court.”).

       29.     An attorney who is eligible to practice law in Texas but is not currently

practicing may move to “inactive” status. See Tex. Gov’t Code §§ 81.052, 81.053. Inactive

                                                -7-
          Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 8 of 20



members must remain members of the State Bar, and continue to pay dues, in order to

preserve their eligibility to return to active status in the future.

       30.     The State Bar currently has more than 102,000 active members and

approximately 16,000 inactive members.

       31.     Through its Office of Chief Disciplinary Counsel (CDC), the State Bar is

responsible for processing complaints, conducting investigations, and handling enforcement

actions against attorneys accused of misconduct.

       32.     Although the State Bar receives complaints, conducts investigations and litigates

disciplinary proceedings against Texas attorneys, it has no authority to directly impose

discipline or sanctions. Instead, an attorney accused of misconduct is entitled to a hearing

before an independent grievance committee or a state district court. The attorney may then

seek appellate review before the Board of Disciplinary Appeals—an independent adjudicatory

body of 12 attorneys—and, ultimately, the Supreme Court of Texas.

       33.     The State Bar does not handle the admission or licensing of new attorneys. Such

admissions are handled by the Texas Board of Law Examiners.

       34.     The State Bar receives no funding from taxes or appropriations. It is entirely

self-funded through compelled membership dues, as well as income from continuing legal

education, conferences, publications, and advertising.

       35.     All attorneys licensed to practice law in Texas must pay dues to the State Bar.

See Tex. Gov’t Code § 81.054. Those dues are currently $68 for attorneys licensed 0 to 3 years,

$148 for attorneys licensed 4 to 5 years, and $235 for attorneys licensed more than 5 years.

Dues for inactive members are currently $50 per year. In the year ending on May 31, 2017, the


                                                 -8-
          Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 9 of 20



Bar collected more than $20 million in mandatory dues, plus another $25 million in revenue

from its other activities.

       36.     Texas law also imposes an additional $65 “legal services fee” on certain

attorneys as a condition of their practicing law. Tex. Gov’t. Code § 81.054(j). This fee is

imposed only on certain attorneys in active private practice in Texas. It is not imposed on

attorneys over 70 years old or on inactive status; those who work in state, federal, or local

government; those who work for certain non-profit organizations; and those who reside out

of state and do not practice law in Texas. Id. § 81.054(k).

       37.     The $65 legal services fee has nothing to do with regulating the profession or

ensuring ethical conduct by attorneys. Its sole purpose is to fund legal services for certain

groups. Half of the fees are allocated to the Supreme Court Judicial Fund, which provides civil

legal services to the poor, and the other half goes to the Fair Defense Account of the state’s

general reserve fund for indigent criminal defense. See id. § 81.054(c). This fee is tantamount

to a compelled charitable contribution.

       38.     The State Bar has an “Office of Minority Affairs” that engages in “Minority

Initiatives,” which are “ongoing forums, projects, programs, and publications dedicated to our

diversity efforts.” Those initiatives include the Texas Minority Counsel Program, Texas

Minority Attorney Program, Minority Attorneys at the Podium Project, Diversity Forum,

Diversity Summit, LeadershipSBOT, Pipeline Program, Texas Spectrum, and Ten Minute

Mentor Program. For example, the Texas Minority Counsel Program is a “client development,

networking, and CLE event for diverse attorneys in Texas,” which are defined as “minority,

women, and LGBT attorneys.” This program allows “diverse lawyers” to “meet one-on-one


                                              -9-
           Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 10 of 20



to discuss potential outside counsel opportunities,” and offers “incomparable networking

events.”

       39.     The State Bar also maintains a Governmental Relations department that “serves

as the State Bar’s liaison to the Texas Legislature and other state and federal governmental

entities.” This department reviews thousands of bills each legislative session for their potential

impact on the State Bar and the legal profession. The department also manages and

coordinates the State Bar’s legislative program. The Bar’s 2019 legislative program includes

proposed legislation on wide-ranging matters including construction law, family law, “LGBT

law,” “poverty law,” real estate, trusts, and probate. The Bar is currently advocating for the

passage of dozens of proposed bills in these areas, including one that would amend the

definition of marriage in the Texas Constitution.

       40.     The State Bar maintains a “Legal Access Division” that “offers support,

training, publications, resource materials, and more to legal services programs and pro bono

volunteers.” For example, in a June 28, 2018 article, Defendant Longley (President of the State

Bar) stated that he “traveled to the border to learn how we can promote access to justice and

the rule of law related to the separation of immigrant families.” Longley characterized this

situation as a “crisis” and said that the State Bar was “uniquely equipped to address” this issue.

Even though Longley was directly encouraging attorneys to oppose policies being

implemented by the federal government, he claimed that “[t]his is not about politics” but about

“access to justice.” The Bar spends more than $1.3 million per year on Legal Access Division

programs.

       41.     In connection with its pro bono and “access to justice efforts,” the Bar


                                              - 10 -
           Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 11 of 20



maintains a directory of “volunteer and resource opportunities.” That directory “provides a

comprehensive list of training, volunteer, and donation opportunities for attorneys who would

like to assist with migrant asylum and family separation cases.” Every one of the relevant

entries promotes a group that seeks to assist undocumented immigrants in remaining in the

United States. A link to this directory was prominently included on the front page of the Bar’s

website.

       42.     The programs discussed above are inherently political and ideological. The Bar’s

“diversity” initiatives are premised on the assumption that is appropriate to offer certain

services targeted at individuals of a particular race, gender, or sexual orientation. The Bar’s

legislative program is self-evidently political, as it is directly proposing and supporting the

passage of legislation. And the Bar’s pro bono and “access to justice” programs are effectively

mandatory charitable contributions that are exacted from attorneys as a condition of engaging

in their chosen profession.

       43.     In Keller, the Supreme Court made clear that “activities of an ideological nature”

by a state bar may not be funded through coerced dues. 496 U.S. at 14. The Texas State Bar

purports to comply with that mandate by asserting (with a straight face) that none of its

activities—including its legislative advocacy, pro bono and “access to justice” programs, “legal

services” fee, and diversity initiatives—are of an “ideological” nature. Put differently, the Bar

contends that 100% of every aspect of its advocacy is fully chargeable to its members, even

those who may strongly disagree with its activities.

       44.     The Bar’s Policy Manual provides that if any member thinks the Bar has

engaged in political or ideological activity, he or she must go through an elaborate


                                             - 11 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 12 of 20



administrative appeal process that may—if successful—result in a refund of the pro rata share

of the member’s fees that were used for the non-chargeable activity. See TX Bar Policy Manual

§ 3.14. Refunds are issued at the “discretion” of the Bar’s Executive Director. Id. That is, the

Bar puts the burden on members to object to, and litigate, any challenges to the use of

compelled dues for political or ideological purposes, and even then any refunds are

discretionary.

III.   Plaintiffs’ Compelled Subsidization Of The Bar’s Activities.

       45.       Plaintiff Tony K. McDonald practices law in Austin, where he runs a private

law firm. He joined the Bar in November 2012. In May 2018, he paid $300 of bar dues: $235

of basic dues plus the $65 legal services fee.

       46.       Mr. McDonald objects to being compelled to associate with, and fund, the State

Bar as a precondition to practicing his profession. He would not have joined the State Bar if

he were not compelled to do so, nor would he financially support the Bar’s activities. He

particularly objects to being compelled to subsidize activities unrelated to the Bar’s regulatory

functions, such as its “diversity” initiatives, its legislative program, its advocacy of pro bono

and “access to justice” programs, and its “legal services” activities. He believes that access to

justice is an important issue, but he would prefer to support private organizations of his own

choosing rather than being compelled to support organizations or causes of the Bar’s

choosing.

       47.       Plaintiff Joshua B. Hammer practices law in Texas. He serves as of counsel to

a nonprofit legal organization and as an editor at an online news and opinion publication. He

joined the Bar in November 2016. In May 2018, he paid bar dues of $68.


                                                 - 12 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 13 of 20



       48.    Mr. Hammer objects to being compelled to associate with, and fund, the State

Bar as a precondition to practicing his profession. He would not have joined the State Bar if

he were not compelled to do so, nor would he financially support the Bar’s activities. He

particularly objects to being compelled to subsidize activities unrelated to the Bar’s regulatory

functions, such as its “diversity” initiatives, its legislative program, and its advocacy of pro

bono and “access to justice” programs. He believes that any such activities should be funded

through private contributions, or through the State’s general fund, not by coercing attorneys

to fund these programs as a precondition to practicing their profession.

       49.    Plaintiff Mark S. Pulliam joined the Bar in 2010 and is currently on inactive

status. He does not currently practice law but may do so in the future. Mr. Pulliam must pay

$50 per year in inactive dues (paid most recently in May 2018) to preserve his ability to return

to active status so that he may practice law in Texas in the future.

       50.    Mr. Pulliam objects to being compelled to associate with, and fund, the State

Bar in order to preserve his ability to practice law in the future. He would not have joined the

State Bar if he were not compelled to do so, nor would he financially support the Bar’s

activities. He particularly objects to being compelled to subsidize activities unrelated to the

Bar’s regulatory functions, such as its “diversity” initiatives, its legislative program, and its

advocacy of pro bono and “access to justice” programs. He believes that any such activities

should be funded through private contributions, or through the State’s general fund, not by

coercing attorneys to fund these programs as a precondition to practicing their profession.




                                             - 13 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 14 of 20



                                          COUNT I
                                   42 U.S.C. §§ 1983, 1988
                              Violation of the First Amendment
                            (Compelled Membership in State Bar)

       51.       Plaintiffs repeat and reallege each of the foregoing allegations in this Complaint.

       52.       By requiring Plaintiffs to join, associate with, and financially support the State

Bar as a precondition to engaging in their chosen profession, Defendants are violating

Plaintiffs’ rights to free speech and association under the First Amendment, as incorporated

through the Fourteenth Amendment.

       53.       There is no compelling interest in forcing attorneys to associate with, and pay

dues to, the State Bar as a condition of practicing law in Texas. Approximately 20 States

regulate and license attorneys directly without compelling them to join a bar association, and

there has never been any suggestion that the legal profession is insufficiently regulated in those

jurisdictions.

       54.       As a result of this compelled speech and association, Plaintiffs are suffering

irreparable injury for which there is no adequate remedy at law. Absent intervention by this

Court, Plaintiffs will continue to suffer irreparable injury.

       55.       Defendants have enforced the unconstitutional laws and policies challenged

here while acting under color of state law.

                                    COUNT II
                               42 U.S.C. §§ 1983, 1988
                        Violation of the First Amendment
          (Compelled Support for Activities Beyond Regulation of Attorneys)

       56.       Plaintiffs repeat and reallege each of the foregoing allegations in this Complaint.




                                                - 14 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 15 of 20



       57.     In the alternative, the First Amendment, as incorporated by the Fourteenth

Amendment, prohibits Defendants from compelling Plaintiffs to subsidize political and

ideological activities that extend beyond the Bar’s core regulatory functions.

       58.     The State Bar uses compelled dues to engage in numerous activities that are

inherently political or ideological.

       59.     The State Bar has an “Office of Minority Affairs” and engages in numerous

“diversity” initiatives that are based on attorneys’ race, gender, or sexual orientation.

       60.     Through its “Access to Justice” division, the State Bar widely promotes pro

bono programs that often involve hotly contested issues. For example, the Bar has facilitated

efforts to obtain attorneys for non-citizens who illegally entered the United States through the

southern border—a hotly charged issue in which the Bar has aligned itself in support of

migrants and against the federal government.

       61.     The Bar has a Government Relations department that oversees a “Legislative

Program.” Through this program, the Bar drafts and advocates for the passage of legislation

on wide-ranging matters such as construction law, family law, “LGBT law,” “poverty law,”

real estate, trusts, and probate. The Bar is currently advocating for the passage of dozens of

proposed bills in these areas, including one that would amend the definition of marriage in the

Texas Constitution.

       62.     Attorneys in active private practice in Texas, such as Plaintiff McDonald, must

also pay an annual $65 “legal services fee,” which is effectively a compelled charitable

contribution in support of certain causes.

       63.     All of the activities described above are inherently political or ideological.


                                              - 15 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 16 of 20



       64.     There is no compelling interest in forcing attorneys to associate with, and fund,

these highly political and ideological programs and causes as a precondition of practicing law

in Texas.

       65.     As a result of this compelled speech and association, Plaintiffs are suffering

irreparable injury for which there is no adequate remedy at law. Absent intervention by this

Court, Plaintiffs will continue to suffer irreparable injury.

       66.     Defendants have enforced these unconstitutional policies under color of state

law.

                                      COUNT III
                                 42 U.S.C. §§ 1983, 1988
                           Violation of the First Amendment
                 (Procedures for Identifying Non-Chargeable Activities)

       67.     Plaintiffs repeat and reallege each of the foregoing allegations in this Complaint.

       68.     To the extent the Bar engages in political or ideological activities, it must

implement appropriate procedures to ensure that individuals are not compelled to support and

associate with activities with which they disagree.

       69.     The Bar’s procedures for separating chargeable and non-chargeable expenses

are inadequate to protect the important constitutional rights at stake.

       70.     The First Amendment, as incorporated by the Fourteenth Amendment,

requires the Bar to use procedures in which members must opt-in before their funds may be

used to subsidize its political and ideological activities.

       71.     Yet the Bar instead uses convoluted opt-out procedures that place the burden

on objecting members to identify and challenge non-chargeable activities through an elaborate



                                                - 16 -
         Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 17 of 20



administrative appeal process. And, even at the end of that process, any refunds for non-

chargeable activities are issued only at the discretion of the Bar’s Executive Director.

       72.     The Bar also does not have an impartial appeals process and does not place

contested fees into escrow pending resolution of appeals.

       73.     The Bar’s procedures are inadequate to ensure that members are not coerced

into funding the Bar’s political and ideological activities.

       74.     Defendants adopted these unconstitutional policies and took these

unconstitutional actions while acting under color of state law.

                                        COUNT IV
                                       28 U.S.C § 2201
                                  Declaratory Judgment Act

       75.     Plaintiffs repeat and reallege each of the foregoing allegations in this Complaint.

       76.     Plaintiffs are entitled to a declaratory judgment that Texas law compelling them

to join, associate with, and financially support the State Bar violates the First and Fourteenth

Amendments.

       77.     In the alternative, Plaintiffs are entitled to a declaratory judgment that forcing

them to associate with and financially support the State Bar’s political and ideological

activities—such as its diversity programs, its “access to justice” initiatives, its separate “legal

services” fee, and its legislative program—violates the First and Fourteenth Amendments.

       78.     Plaintiffs are entitled to a declaratory judgment that the State Bar’s opt-out,

objection, and chargeability procedures violate the First and Fourteenth Amendments.

       79.     Plaintiffs are entitled to attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.




                                               - 17 -
        Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 18 of 20



       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

favor and against Defendants and provide the following relief:

       A.     A declaratory judgment that the provisions of Texas law compelling Plaintiffs

              to join, associate with, and financially support the State Bar as a condition of

              engaging in their chosen profession violate the First and Fourteenth

              Amendments;

       B.     In the alternative, a declaratory judgment that forcing Plaintiffs to associate with

              and financially support the State Bar’s political and ideological activities—such

              as its diversity programs, its “access to justice” initiatives, its separate “legal

              services” fee, and its legislative program—violates the First and Fourteenth

              Amendments;

       C.     A declaratory judgment that the State Bar’s procedures for ensuring that

              members are not compelled to subsidize political and ideological activities

              violate the First and Fourteenth Amendments;

       D.     A permanent injunction prohibiting Defendants from taking any actions to

              implement or enforce the unconstitutional policies;

       E.     A preliminary injunction granting the relief specified above during the pendency

              of this action;

       F.     Plaintiffs’ reasonable costs and expenses of this action, including attorneys’ fees,

              in accordance with 42 U.S.C. § 1988 and all other applicable laws; and

       G.     All other further relief to which Plaintiffs might be entitled.




                                             - 18 -
      Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 19 of 20




                                      Respectfully submitted,

                                      /s/ Cameron T. Norris
                                      William S. Consovoy
                                      Jeffrey M. Harris
                                      Cameron T. Norris
                                      Samuel D. Adkisson
Dated: May 31, 2019                   CONSOVOY MCCARTHY PLLC
                                      3033 Wilson Blvd., Suite 700
                                      Arlington, VA 22201
                                      (703) 243-9423

                                      Counsel for Plaintiffs




                                  - 19 -
          Case 1:19-cv-00219-LY Document 59 Filed 05/31/19 Page 20 of 20



                                   CERTIFICATE OF SERVICE

        I certify that on May 31, 2019, I electronically filed the foregoing with the Clerk of the Court

for the U.S. District Court for the Western District of Texas by using the Court’s CM/ECF system,

which will send notification of the filing to the following:

        Thomas S. Leatherbury                                      Patrick W. Mizell
        VINSON & ELKINS LLP                                        Deborah C. Milner
        Trammell Crow Center                                       VINSON & ELKINS LLP
        2001 Ross Avenue, Suite 3900                               1001 Fannin Street, Suite 2500
        Dallas, TX 75201                                           Houston, TX 77002
        tleatherbury@velaw.com                                     pmizell@velaw.com
                                                                   cmilner@velaw.com
        Joshua S. Johnson
        Morgan A. Kelley
        VINSON & ELKINS LLP
        2200 Pennsylvania Avenue NW
        Suite 500 West
        Washington, DC 20037
        joshjohnson@velaw.com
        mkelley@velaw.com

                                          Counsel for Defendants


May 31, 2019

                                                         /s/ Cameron T. Norris tn
                                                         CAMERON T. NORRIS
                                                         Counsel for Plaintiffs




                                                   23
